TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00015-CV


In re Premier Ambulatory Surgery of Austin, L.L.P.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		On January 8, 2008, relator Premier Ambulatory Surgery of Austin, L.L.P., filed a
petition for writ of mandamus in this Court.  See Tex. Gov't Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. (1)  In the petition, relator asks this Court to direct the Honorable Orlinda
Naranjo, presiding judge of the 419th Judicial District Court of Travis County, to withdraw
her November 30, 2007, order denying relator's motion to compel certain discovery and her
December 11, 2007, order denying relator's motion to disqualify counsel for the real parties in
interest David W. Hilgers, Hilgers & Watkins, P.C., and Brown McCarroll, L.L.P. (2)
		Relator has not established its entitlement to the extraordinary relief of a writ of
mandamus.  See In re Cerberus Capital Management, L.P., 164 S.W.3d 379, 382 (Tex. 2005); In re
Nitla S.A. de C.V., 92 S.W.3d 419, 422-23 (Tex. 2002); Walker v. Packer, 827 S.W.2d 833, 839-40
(Tex. 1992).  Accordingly, we deny relator's petition for writ of mandamus.
 

						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   March 13, 2008
1.   On January 29, 2008, relator also filed an emergency request for temporary stay with this
Court.  Relator advised this Court on February 7, 2008, that the parties had reached an agreement
rendering the request for temporary stay moot.  We, therefore, dismiss relator's request for temporary
stay as moot.
2.   On January 11, 2008, real parties in interest tendered to this Court a sealed box containing
copies of the documents that Judge Naranjo reviewed in camera in connection with relator's motion
to compel.  See Tex. R. Civ. P. 193.4.  Real parties in interest requested that this Court keep the
sealed box of documents separate from the remainder of the record and permit only court personnel
who are necessary to the consideration of the case to review the contents.  We grant real parties in
interest's request as to these documents.